239 F.2d 857
UNITED STATES of America, Appellee,v.Jean ARON, Appellant.
No. 130.
Docket 24165.
United States Court of Appeals Second Circuit.
Argued December 12, 1956.
Decided January 7, 1957.

Henry K. Chapman, New York City, for appellant, Daniel H. Greenberg, New York City, of counsel.
Paul W. Williams, U. S. Atty., New York City, for appellee, William S. Lynch, Asst. U. S. Atty., New York City, of counsel.
Before SWAN, MEDINA and WATERMAN, Circuit Judges.
PER CURIAM.


1
Aron and one Montifiore were convicted, by verdict of a jury, of having transported in foreign commerce two United States bearer bonds, each for $10,000, knowing the same to have been stolen, and of having conspired to commit the substantive offense. Aron only has appealed. He contends that the evidence is insufficient to support the verdict, and that prejudicial error was committed in admitting in evidence a $100,000 bond and testimony concerning it, and in charging the jury with respect to it.


2
Without reciting the evidence in detail it will suffice to say that the record contains ample testimony to justify the jury's verdict. The extrajudicial admissions made by Aron to LaFitte and Mahler were substantially a confession of guilt, and the requisite corroboration was supplied by the independent circumstantial evidence introduced by the prosecution. See Opper v. United States, 348 U.S. 84, 93, 75 S. Ct. 158, 99 L. Ed. 101; Daeche v. United States, 2 Cir., 250 F. 566, 571. The $100,000 bond had disappeared from the custody of The First Boston Corporation at the same time and from the same package as had the two $10,000 bonds. The testimony had referred to the loss of $120,000 of bonds and the large bond was admitted in evidence simply to dispel any possible confusion. In his charge the judge expressly stated that there was no proof that that bond was ever stolen or that either defendant ever had anything to do with it. The charge was clear and correct, and no exception was taken to it.


3
The judgment is affirmed.